Citation Nr: 1501312	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent, for undifferentiated type schizophrenia.  

2.  Entitlement to an increased rating, in excess of 10 percent, for degenerative changes of the cervical spine.  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1982 to November 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of specially adapted housing has been raised by the record in an October 2013 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Similarly, in his substantive appeal, the Veteran indicated that he has medical disabilities as a result of long-term use of medications utilized to treat his service-connected disabilities.  He has not specified the nature of these disabilities and is urged, if he wishes to seek compensation, to offer further explanation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking increased ratings for his psychiatric and cervical spine disabilities as well as TDIU.  Review of the record shows that he was scheduled for VA examinations in July 2009 and January 2010.  While it is indicated that he failed to report for the examinations, the letters notifying him of the examinations are not of record, so the Board cannot determine their adequacy.  It is noted that regulations provide that failure to report for VA examinations may result in a disallowance of the claims.  See 38 C.F.R. § 3.655 (2013).  In light of this, the Board finds that he should be afforded another opportunity to report for the examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo an examination for the purpose of ascertaining the severity of his service-connected undifferentiated schizophrenia.  The AOJ must insure that the scheduling of the examination is adequately documented in the claims file.  All necessary special studies or tests are to be accomplished.  If possible, a Global Assessment of Functioning score attributable solely to the schizophrenia should be assigned.  The examiner is then requested to offer an opinion as to whether and to what degree the Veteran's schizophrenia renders him incapable of obtaining and maintaining gainful employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo an examination for the purpose of ascertaining the severity of his service-connected degenerative changes of the cervical spine.  The AOJ must insure that the scheduling of the examination is adequately documented in the claims file.  All necessary special studies or tests, including X-ray studies, are to be accomplished.  The examiner is then requested to offer an opinion as to whether and to what degree the Veteran's cervical spine disability renders him incapable of obtaining and maintaining gainful employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  Id.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

